Citation Nr: 0838189	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-11 835	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1972 to June 1975.  Also, the veteran had active service 
in the Texas National Guard, the Army Reserve, and the Air 
Force Reserve.  And he was on active duty with the Air Force 
Reserve from December 1990 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Waco, Texas.

In July 2008, in writing, the veteran withdrew his request 
for a hearing before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

REMAND

The veteran seeks service connection for bilateral hearing 
loss that he argues was exacerbated while on active duty with 
the Air Force Reserve during the Persian Gulf War where he 
was exposed to the noise on a flight line as a security 
policeman. 

The record shows that on enlistment in the Air Force Reserve 
in May 1988 the puretone thresholds at the frequencies of 
500, 1000, 2000, 3000, 4000, and 6000 Hertz in the right ear 
were 0, 0, 0 15, 10, and 25, respectively, and in the left 
ear were 0, 0, 0, 0, 10, 40, respectively. 

On periodic examination for the Air Force Reserve in October 
1991, following his release from active duty in April 1991, 
the puretone thresholds at the frequencies of 500, 1000, 
2000, 3000, 4000, and 6000 Hertz in the right ear were 20, 5, 
0, 0, 35, and 15, respectively, and in the left ear were 5, 
0, 0, 5, 25, 35, respectively.  Bilateral hearing loss was 
noted as a diagnosis.   
On VA examination in December 2005, the puretone thresholds 
at the frequencies of 500, 1000, 2000, 3000, 4,000, and 6000 
Hertz, in the right ear were 10, 10, 10, 60, 55, and 60, 
respectively, and in the left ear were 10, 10, 20, 65 60, and 
65, respectively.  The examiner expressed the opinion that 
the veteran's current hearing loss was not caused by or the 
result of noise exposure during his period of service from 
May 1972 to June 1975.  The examiner did not address whether 
the veteran's current hearing loss was incurred in or 
aggravated by the period of active duty from December 1990 to 
April 1991. 

As the evidence in the record is insufficient to determine 
whether the current bilateral hearing loss is related to the 
second period of active duty, further evidentiary development 
is required under the duty to assist.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
audiology examination to determine 
whether the veteran's current bilateral 
hearing loss was incurred in or 
aggravated by active duty from December 
1990 to April 1991.  The claims folder 
should be made available to the 
examiner for review. 

In formulating an opinion, the examiner 
is asked to address the following:  

a). Whether bilateral hearing loss 
clearly and unmistakable pre-existed 
service from December 1990 to April 1991 
as evidenced by the audiology testing for 
enlistment in the Air Force Reserve in 
May 1988.

For the purpose of VA disability 
compensation, impaired hearing is 
considered to be a disability when 
the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or 
greater; or when the auditory 
thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or 
greater, or when speech recognition 
scores utilizing the Maryland CNC 
Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008). 

If it is determined that bilateral 
hearing loss pre-existed service, 
then the examiner is asked to 
indicate whether the bilateral 
hearing loss was aggravated by 
service from December 1990 to April 
1991, considering the audiology 
findings on periodic examination for 
the Air Force Reserve in October 
1991, following his release from 
active duty in April 1991, and on VA 
examination in December 2005, 
fourteen years later. 

The term "aggravated" means a 
permanent worsening of the 
underlying condition, unless the 
increase in severity is due to 
natural progress of the pre-existing 
condition. 

b). If bilateral hearing loss did not 
pre-existed service from December 1990 to 
April 1991, is at least as likely as not 
that the current bilateral hearing loss 
is related to noise exposure on a flight 
line during service from December 1990 to 
April 1991, considering the audiology 
findings on periodic examination for the 
Air Force Reserve in October 1991, 
following his release from active duty in 
April 1991, and on VA examination in 
December 2005, fourteen years later. 

The term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

3. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


